Name: Commission Regulation (EU) NoÃ 186/2014 of 26Ã February 2014 amending Regulation (EU) NoÃ 823/2012 as regards the expiry dates of the approval of the active substances ethoxysulfuron, oxadiargyl and warfarin Text with EEA relevance
 Type: Regulation
 Subject Matter: marketing;  means of agricultural production
 Date Published: nan

 27.2.2014 EN Official Journal of the European Union L 57/22 COMMISSION REGULATION (EU) No 186/2014 of 26 February 2014 amending Regulation (EU) No 823/2012 as regards the expiry dates of the approval of the active substances ethoxysulfuron, oxadiargyl and warfarin (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1107/2009 of the European Parliament and of the Council of 21 October 2009 concerning the placing of plant protection products on the market and repealing Council Directives 79/117/EEC and 91/414/EEC (1), and in particular the second paragraph of Article 17 thereof, Whereas: (1) For the active substances ethoxysulfuron, oxadiargyl and warfarin, Commission Regulation (EU) No 823/2012 (2) postponed the expiry of the approval period, as set out in Commission Implementing Regulation (EU) No 540/2011 (3) to 31 July 2016 in order to enable applicants to give the three years notice required under Article 15(1) of Regulation (EC) No 1107/2009. (2) No applications for renewal of the approval of the active substances ethoxysulfuron, oxadiargyl and warfarin were submitted which respect the three years notice period. (3) Since no such applications were submitted it is appropriate to set the expiry date at the earliest date possible after the original date of expiry as set before the adoption of Regulation (EU) No 823/2012. (4) Regulation (EU) No 823/2012 should therefore be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 Amendments to Regulation (EU) No 823/2012 Article 1 of Regulation (EU) No 823/2012 is amended as follows: (a) point (1) is replaced by the following: (1) 31 July 2016, as regards the active substances: ethofumesate (entry 29), imazamox (entry 41), oxasulfuron (entry 42), foramsulfuron (entry 44), cyazofamid (entry 46), linuron (entry 51), pendimethalin (entry 53), trifloxystrobin (entry 59), carfentrazone ethyl (entry 60), mesotrione (entry 61), fenamidone (entry 62) and isoxaflutole (entry 63);; (b) the following point (4) is added: (4) 31 March 2014, as regards the active substances: ethoxysulfuron (entry 43), oxadiargyl (entry 45) and warfarin (entry 120). Article 2 Entry into force This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 February 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 309, 24.11.2009, p. 1. (2) Commission Regulation (EU) No 823/2012 of 14 September 2012 derogating from Implementing Regulation (EU) No 540/2011 as regards the expiry dates of the approval of the active substances 2,4-DB, benzoic acid, beta-cyfluthrin, carfentrazone ethyl, Coniothyrium minitans Strain CON/M/91-08 (DSM 9660), cyazofamid, cyfluthrin, deltamethrin, dimethenamid-P, ethofumesate, ethoxysulfuron, fenamidone, flazasulfuron, flufenacet, flurtamone, foramsulfuron, fosthiazate, imazamox, iodosulfuron, iprodione, isoxaflutole, linuron, maleic hydrazide, mecoprop, mecoprop-P, mesosulfuron, mesotrione, oxadiargyl, oxasulfuron, pendimethalin, picoxystrobin, propiconazole, propineb, propoxycarbazone, propyzamide, pyraclostrobin, silthiofam, trifloxystrobin, warfarin and zoxamide (OJ L 250, 15.9.2012, p. 13). (3) Commission Implementing Regulation (EU) No 540/2011 of 25 May 2011 implementing Regulation (EC) No 1107/2009 of the European Parliament and of the Council as regards the list of approved active substances (OJ L 153, 11.6.2011, p. 1).